U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2008 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-3203 SALARIED EMPLOYEES' STOCK PURCHASE PLAN (Full title of the plan) CHESAPEAKE CORPORATION 1021 East Cary Street Richmond, Virginia 23219 (Name of issuer of the securities held pursuant to the plan and the address of its principal executive office) SALARIED EMPLOYEES' STOCK PURCHASE PLAN Administration of the Salaried Employees' Stock Purchase Plan: The Salaried Employees' Stock Purchase Plan (the "Plan") is administered by the Salaried Employees' Stock Purchase Plan Committee (the "Committee") under the direction of the Board of Directors of Chesapeake Corporation (the "Corporation"). The present members of the Committee are as follows: Name Address David A. Winter* (1) Richmond, Virginia 23219 J. P. Causey Jr. (2) Richmond, Virginia 23219 Joel K. Mostrom (3) Richmond, Virginia 23219 (1) Mr. Winter is Assistant Vice President, Human Resources of the Corporation. (2) Mr. Causey is Executive Vice President, Secretary & General Counsel of the Corporation. (3) Mr. Mostrom is ExecutiveVice President & Chief Financial Officer of the Corporation. *Committee Chairman Committee members are appointed by and serve at the pleasure of the Board of Directors of the Corporation. Committee members are employees of the Corporation and receive no additional compensation for serving on the Committee. The Plan provides that the Corporation will indemnify members of the Committee to the same extent and on the same terms as it indemnifies its officers and directors by reason of their being officers and directors. Financial Statements and Exhibits: (a) Report of Independent Registered Public Accounting Firms (b) Financial statements: Salaried Employees' Stock Purchase Plan: Statements of Net Assets Available for Plan Benefits Statements of Changes in Net Assets Available for Plan Benefits Notes to Financial Statements (b) Exhibits: Exhibit 23.1 - Consent of PKF Witt Mares, PLC Exhibit 23.2 - Consent of PricewaterhouseCoopers LLP -1- Report of Independent Registered Public Accounting Firm To the Human Resources Policy and Planning Team Salaried Employees' Stock Purchase Plan Richmond, Virginia We have audited the accompanying statement of net assets available for benefits of the Salaried Employees' Stock Purchase Plan (Plan) as of March 31, 2008, and the related statement of changes in net assets available for benefits for the year ended March 31, 2008.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of March 31, 2008, and the changes in net assets available for benefits for the year then ended in conformity with U.S. generally accepted accounting principles. /s/ PKF Witt Mares, PLC PKF Witt Mares, PLC Richmond, Virginia June 9, 2008 -2- Report of Independent Registered Public Accounting Firm Tothe Participants and Administrator of the Salaried Employees’ Stock Purchase Plan In our opinion, the accompanying statements of net assets available for plan benefits and the related statements of changes in net assets available for plan benefits present fairly, in all material respects, the net assets available for plan benefits of the Salaried Employees’ Stock Purchase Plan (the “Plan”) at March 31, 2007, and the changes in net assets available for plan benefits for each of the two years in the period ended March 31, 2007 in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. /s/PRICEWATERHOUSECOOPERS LLP PRICEWATERHOUSECOOPERS
